DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14-15 of U.S. Patent No. 9,851,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the limitations of the instant application claims.
Claim 1: 
	U.S. Patent No. 9,851,616 discloses an apparatus comprising: a first device comprising: a first liquid crystal layer having a first director; and a first high impedance layer coupled to the first liquid crystal layer, the first high impedance layer comprising a first electrode; a second device optically coupled to the first device, the second device comprising: a second liquid crystal layer having a second director; and a second high impedance layer coupled to the second liquid crystal layer, the second high impedance layer comprising a second electrode (claim 14 or claim 15).
Claim 2:
	U.S. Patent No. 9,851,616 discloses a half-wave plate having a slow axis, the half-wave plate optically coupled between the first device and the second device (claim 15).
Claim 3:
	U.S. Patent No. 9,851,616 discloses wherein the slow axis is about 45 degrees from the first director (claim 15).
Claim 4:
	U.S. Patent No. 9,851,616 discloses wherein the first director is similar to the second director (claim 15).
Claim 5:
	U.S. Patent No. 9,851,616 discloses wherein the first director is about perpendicular to the second director (claim 14).
Claim 7:
	U.S. Patent No. 9,851,616 discloses an apparatus comprising: a first device configured to: receive first light; and steer, using a first liquid crystal layer, the first light in a first direction to produce second light; and a second device optically coupled to the first device, the first device configured to: receive the second light; and steer, using a second liquid crystal layer, the second light in a second direction different than the first direction (claim 14).
Claims 8-9:
	U.S. Patent No. 9,851,616 does not explicitly disclose wherein the first light is polarized light, or wherein the first light is unpolarized light.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first light as polarized light or unpolarized light as a matter of choice, and therefore, it does not patentably distinguish the invention.
Claim 10:
	U.S. Patent No. 9,851,616 discloses a half-wave plate optically coupled between the first device and the second device (claim 15).
Claim 11:
	U.S. Patent No. 9,851,616 discloses wherein the first device further comprises a first high impedance layer on the first liquid crystal layer, and the second device further comprises a second high impedance layer on the second liquid crystal layer (claim 14).
Claim 12:
	U.S. Patent No. 9,851,616 discloses a device comprising: a liquid crystal layer; and a high impedance layer on the liquid crystal layer, the high impedance layer comprising: a first electrode, and a second electrode; and an opaque portion between the first electrode and the second electrode (claim 7).
	U.S. Patent No. 9,851,616 does not explicitly disclose the first electrode in a first comb pattern; the second electrode in a second comb pattern, and the second comb pattern interlaced with the first comb pattern.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode in a first comb pattern; the second electrode in a second comb pattern, and the second comb pattern interlaced with the first comb pattern since it has been well-known in the art. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would be able to improve viewing angle in the display.
Claims 13-14:
	U.S. Patent No. 9,851,616 does not explicitly disclose wherein the device is configured to: receive a light beam along a light path; wherein the light beam is unpolarized; and alter the light path by passing the light beam through the liquid crystal layer based on a first voltage on the first electrode and a second voltage on the second electrode.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a device receive a light beam along a light path, wherein the light beam is unpolarized, and alter the light path by passing the light beam through the liquid crystal layer based on a first voltage on the first electrode and a second voltage on the second electrode since it is common knowledge. The rationale would have been to use a known method or technique to achieve predictable results, such as controlling the light beam through the liquid crystal layer.
Claim 15:
	U.S. Patent No. 9,851,616 discloses the high impedance layer further comprising an opaque material between the first electrode and the second electrode (claim 7).
Claim 20:
	U.S. Patent No. 9,851,616 discloses wherein the first electrode comprises resistors in a spine of the first comb pattern (Examiner notes: The rejection of claim 20 of the instant application based on claim 7 of U.S. Patent No. 9,851,616 and the rejection of claim 12 of the instant application).
	Allowable Subject Matter
Claims 6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- November 5, 2022